Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 28, 2015

                                            No. 04-15-00250-CV

                    IN RE ALLBRITE CONSTRUCTORS OF TEXAS, INC.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On April 27, 2015, relator Allbrite Constructor of Texas, Inc. filed a petition for writ of
mandamus and motion for temporary relief pending a ruling on the mandamus petition. The
court has considered the petition for writ of mandamus and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and motion for
temporary relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on April 28, 2015.



                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court

1
  This proceeding arises out of Cause No. 392309, styled Allbrite Constructors of Texas, Inc. v. Tempel Builders,
Inc. and John Doe, pending in the County Court at Law No. 2, Bexar County, Texas, the Honorable Karen Crouch
presiding.